PER CURIAM.
Appellant was found guilty of breaking and entering with intent to commit a felony. The only issue presented by this appeal is whether the State presented sufficient evidence to establish appellant’s intent to commit a felony. From our review of the record we conclude that it did not. Beasley v. State, 305 So.2d 285 (Fla. 3d DCA 1974).
Appellant’s conviction is reversed and . this cause is remanded with directions to enter a judgment of conviction for breaking and entering with intent to commit a misdemeanor and to re-sentence petitioner accordingly. White v. State, 274 So.2d 6 (Fla. 4th DCA 1973).
REVERSED AND REMANDED.
DOWNEY and ALDERMAN, JJ., concur.
CROSS, J., dissents, without opinion.